DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-16 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 15, each recites the new limitation "a means for isolating the linkage/switch [claim 10/15] from the motor such that…" in last three lines, rendering the claim indefinite. Specification as originally filed describes a means, e.g., bearings 418 that allow isolation of the switch gear 162. There are no description for isolating a linkage e.g., 170 or a switch 138. Language as written is indefinite. 
Rejection under 112 (a) or 112, 1st paragraph for insufficient disclosure/new matter is not applied at this time, since it appears that the claim deficiencies are of clarity and not of enablement.
	
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-16, as best understood are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker (2005/0257647).

    PNG
    media_image1.png
    261
    716
    media_image1.png
    Greyscale
Baker discloses all of the limitations of claims 10 and 15, i.e., a ratchet tool comprising a handle housing 95 having a grip proximal portion, the handle housing defining a longitudinal axis Fig. 2; a ratchet assembly 100 including a pawl [0037], Fig. 4 and an output shaft 10, wherein the pawl is moveable between a first position in which the pawl is operatively coupled [0035] to drive the output shaft in a first direction Fig. 4A and a second position in which the pawl is operatively coupled to drive the output shaft in a second direction opposite the first direction Fig. 4A; a motor 85 configured to drive the ratchet assembly; a switch 40 the switch having an external actuation surface upper surface, Figs. 4A, B for engagement with an operator's hand configured to move the pawl between the first and second positions (claim 15); and a linkage 30 disposed between the switch and the ratchet assembly and mechanically coupled with the ratchet assembly to move the pawl between the first and second positions [0037]; and means ratcheting motion for isolating the linkage 30 or switch 40 from the output shaft such 10 that the linkage or switch is not driven i.e. fixed and not moving during operation of the output shaft both in ratcheting mode or torque transfer mode and remains mechanically coupled with the ratchet assembly during operation of the output shaft as best understood.
Regarding claim 11, PA meets the limitations, i.e., the ratchet tool of claim 1 0, further comprising a rotatable gear 25 having at least one tooth 26, the rotatable gear being operatively coupled between the linkage and the ratchet assembly for moving the pawl between the first and second positions Figs. 1 and 2.
Regarding claim 12, PA meets the limitations, i.e., the ratchet tool of claim 10, wherein the linkage is slideable generally parallel to the longitudinal axis of the handle Figs. 4A, B.
Regarding claim 13, PA meets the limitations, i.e., the ratchet tool of claim 10, wherein the linkage 30 includes at least one tooth 31A, Fig. 4A, further comprising a rotatable gear 25 operatively coupled to effectuate movement of the pawl between the first and second positions, the tooth configured to mesh with the gear to effectuate rotation of the gear Fig. 4A.
Regarding claim 14, PA meets the limitations, i.e., the ratchet tool of claim 10, further comprising a rotatable gear 25 having at least one tooth 26, the rotatable gear being operatively coupled between the linkage and the ratchet assembly for moving the pawl between the first and second positions Fig. 4A.
	Regarding claim 16, PA meets the limitations, i.e., the ratchet tool of claim 15, further comprising a rotatable gear 25, the rotatable gear being operatively coupled between the linkage Figs. 2 and 4A and the ratchet assembly for moving the pawl between the first and second positions.
	Regarding claim 18, PA meets the limitations, i.e., the ratchet tool of claim 15, , further comprising an eccentric member Fig. 1 not numbered, below 95 coupled to the motor and configured to drive the ratchet assembly Fig. 1.
Regarding claim 20, PA meets the limitations, i.e., the ratchet tool of claim 15, wherein the handle housing includes a generally tubular surface having a grip member Figs. 1 and 2, wherein the switch is disposed in an aperture in the generally tubular surface, and wherein the switch is disposed in or directly adjacent the grip Figs. 1, 2.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21 is finally rejected under 35 U.S.C. 103 as being unpatentable over Elger (2012/0186400) in view of Pfauser et al. (2,571,939 “Pfauser”).

    PNG
    media_image2.png
    515
    372
    media_image2.png
    Greyscale
Elger discloses all of the limitations of claim 21, i.e., a ratchet tool comprising a handle 12; a ratchet assembly including a first pawl 122, a second pawl 124, and an output shaft 102, wherein the first and second pawls are moveable between a first position in which the first and second pawls are operatively coupled to drive the output shaft in a first direction Fig. 10 and a second position in which the first and second pawls are operatively coupled to drive the output shaft in a second direction opposite the first direction Fig. 11; an inner spring cap 68a engaged with the first pawl; an outer spring cap 68b engaged with the second pawl Fig. 10; and a spring 124a operatively coupled between the inner and outer spring caps; wherein the inner spring cap is telescopically coupled with the outer spring cap Figs. 10 and 11, except for the inner spring cap to be telescopically received within the outer spring cap.

    PNG
    media_image3.png
    157
    321
    media_image3.png
    Greyscale
 Pfauser teaches a ratchet mechanism having two pawls 15 an outer spring cap 38 including a recess that receives an inner spring cap 37 and  actuating both pawls Fig 1, partially shown here. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Elger with the detent configuration as taught by Pfauser for a simplified construction and/or an alternative means of biasing the pawls.

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Elger modified by Pfauser as applied to claim 21, further in view of Nurmi (6,109,141).

    PNG
    media_image4.png
    140
    359
    media_image4.png
    Greyscale
Elger modified by Pfauser meets all of the limitations of claim 22, as described above, except for the outer spring cap to include a recess receiving the inner spring cap and the spring.
 Nurmi teaches a reversing ratchet mechanism having spring biased pawl 24 with a spring having narrower end coils than the shaft 58.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the invention of Elger and Pfauser with the spring and inner plunger/cap received within the outer cap as taught by Nurmi for a simplified construction with improved biasing structure.
Regarding claim 23, PA (prior art, Elger modified by Pfauser and Nurmi) meets the limitations, i.e., wherein an outer diameter of the inner spring cap e.g., @54 Nurmi is nominally less than an inner diameter of the outer spring cap 38 Pfauser.
Regarding claim 24, PA meets the limitations, i.e., the ratchet tool of claim 22, wherein the inner spring cap includes another recess 58 receiving the spring.  
Regarding claim 25, PA meets the limitations, i.e., the ratchet tool of claim 21, wherein the spring 50 Nurmi includes a first distal end 46 and a second distal end 48, wherein the inner spring cap 52-58 Nurmi defines an inner spring cap recess 58 receiving the first distal end 46 therein, wherein the outer spring cap 38 Pfauser defines an outer spring cap recess inner cavity of 38 receiving the second distal end 48 therein, and wherein the inner spring cap 52-58 Nurmi is at least partially e.g., 54 disposed in the outer spring cap recess.

Allowable Subject Matter
Claims 1-3, 8 and 26-32 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive. as indicated above the means argued is related to the rotatable gear as in the allowed claim 1. The recitation of a means to isolate the switch and/or linkage only renders the claim indefinite in view of the original disclosure and definition of the isolating means. Note that an attempt to contact the applicant to discuss an Examiner’s Amendment in placing the case in condition for allowance, was not successful.

Prior art made of record and not relied upon at this time are considered pertinent to applicant’s disclosure. Kuo et al. single spring double-ended plunger detent with a shaft 424 of each detent is received within a single spring 423 and Hu detent shaft received within the spring Fig. 7 and spring received within a recess in the shaft Fig. 7  are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
November 15, 2022						Primary Examiner, Art Unit 3723